IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1519-10


CHARLES W. BISHOP II, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS
 TRAVIS COUNTY


Per curiam.  Keasler and Hervey, J.J., dissent.

O R D E R 

	The petition for discretionary review violates Rule's of Appellate Procedure 9.3(b)
and 68.5 because the original petition is not accompanied by 11 copies, and the petition
exceeds 15 pages. The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Appeals within thirty days after the date of this order.

Delivered April 6, 2011
Do Not Publish.